People v Taylor (2019 NY Slip Op 02822)





People v Taylor


2019 NY Slip Op 02822


Decided on April 16, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2019

Renwick, J.P., Gische, Kapnick, Kern, Moulton, JJ.


8991 5491/11

[*1]The People of the State of New York, Respondent,
vNathaniel Taylor, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Emma L. Shreefter of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Eduardo Padró, J. at plea; Edwina G. Mendelson, J. at sentencing), rendered November 4, 2016, convicting defendant of gang assault in the second degree, and sentencing him to a term of four years, unanimously reversed, on the law, and the indictment dismissed.
The People offer no excuse for more than one year of the delay in defendant's sentencing, a period that began when the prosecution received actual notice, provided by defense counsel, that defendant was in custody in another state and wished to be produced for sentencing on this case. Therefore, notwithstanding prior delays caused by defendant, we find that the delay attributable to the People was unreasonably long. Thus, the sentencing court should have granted defendant's motion to
dismiss the indictment pursuant to CPL 380.30(1) on the ground of delay in sentencing (see People v Drake , 61 NY2d 359 [1984]).	We find it unnecessary to reach any other issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2019
CLERK